DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
	Status of Claims
	Claims 1,5-7,10,11,13,15,16,35,38-41, and 49-58 are pending and under current examination in the application. Claims 2-4,8,9,12,14,17-34,36,37, and 42-48 have been cancelled.   


Withdrawn Rejections,
Modified and New Rejections Necessitated by Amendments
Applicant's arguments filed 12/1/2021 are acknowledged and have been fully considered.  The rejections have been newly presented below to address the claims as amended and newly added.  The rejections include modifications for the sake of clarity.  Accordingly, all rejections previously issued are considered withdrawn.
	
Modified and New Rejections
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 5-7,10,11,13, 15, 35,38, 40, 41, and 49-57 are rejected under 35 USC 103 as being obvious over  Av-Gay et al. (WO2011085484A1) in view of Schoenfisch et al. (US 2009/0214618 A1) and of Scholz et al. (WO2009/131931A1).  No new references cited.

Applicant’s Invention

	  Applicant claims a topical pharmaceutical composition comprising a hydrophobic composition in admixture with a hydrophilic composition, wherein the hydrophobic composition comprises a nitric oxide-releasing co-condensed silica particle having a diazeniumdiolate functional group, a hydrophobic base, and an amphiphilic compound, as further specified in the claims.

Determination of the scope and the content of the prior art
(MPEP 2141.01)


    Av-Gay et al. teach an anti-microbial composition comprising nitric oxide wherein the composition is a gel and the pH of the composition if from about 3 to about 6 (limitations of claims 1 and 15). The viscosity at 21°C is from about 5 mPa-s to about 100,000 mPa-s wherein the composition is a hydrogel (claims 1-4 of Av-Gay et al.). Av-Gay et al. teach that the compositions may be prepared from solvents which have been exposed to a suitable amount of nitric oxide has been dissolved in a suitable solvent wherein any suitable solvent or mixture of solvents may be used herein. For example, NO is soluble in water and various alcohols such as methanol, ethanol, isopropanol, and the like.  Av-Gay et al. teach that it is believed that the gel compositions will release NO over a period of time providing a 'slow-release' mechanism which delays or controls the anti-microbial/anti-parasitic effect. The gels may be prepared in any suitable manner. For example, the compositions may comprise gelling agents. Numerous gelling agents are known in the art. Examples include, but are not limited to, polyvinylpyrrolidone, copolymers of a vinylpyrrolidone, polyethylene oxide, methacrylamide, N-vinylimidazole, polyvinyl alcohol, (meth) acrylate polymers, agarose, hydroxymethylcelluloses, hydroxyethylcelluloses, hyaluronan, gelatin, glycerine(polyhydric alcohol of the instant claim 7), silicic acid, natural gums, agar, starches, pectins, alginates, alginic acid, carrageenan, Locust bean gum, and suitable combinations thereof (limitation of claim 6).   The compositions may comprise a variety of optional ingredients such as preservatives, emollients, solvents, humectants, powders, kaolin, starch, gums, silicas, oils, emulsifiers, water, surfactants, preservatives, buffers, waxes, plant extracts, thickeners, activity enhancers; colourants, perfumes, sunscreens, fatty acids, polyols, hydroxy carboxylic acids, keto carboxylic acids, sterols, chelating agents, thickening agents, colourants, and combinations thereof.  . The compositions herein may be produced by adding an appropriate gelling agent to a solution and then infusing NO into the resultant mixture.  Lastly, Av-Gay et al. teach that it has been found that the compositions are relatively stable and may be stored for a period before use.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of     Av-Gay et al. is that     Av-Gay et al. do not expressly teach that the nitric oxide-releasing compound comprises a NO-releasing co-condensed silica particle. However, Schoenfisch et al. teach nitric oxide-releasing particles for delivering nitric oxide, and their use in biomedical and pharmaceutical applications (abstract). Schoenfisch et al. teach that in some embodiments, the core of the particle is a co-condensed silica network synthesized from the condensation of a silane mixture comprising an alkoxysilane and an aminoalkoxysilane ([0068]) and that  in some embodiments, the NO donor is selected from the group consisting of a diazeniumdiolate, a nitrosamine, a hydroxylamine, a nitrosothiol, a hydroxylamine, and a hydroxyurea ([0064], [0230], and claim 33).   The NO-releasing particles comprise various regions including a core which may be a co-condensed silica network (see [0061] and [0068-[0071]) in which a silane mixture’s constituent amounts are adjusted in order to control product functionality.

In addition, Schoenfisch et al. teach  a pharmaceutical formulation wherein the formulation is selected from the group consisting of an oral formulation, an intravenous formulation, and a topical formulation (claims 62 and 63 of Schoenfisch et al).
     A second difference between the invention of the instant application and that of     Av-Gay et al. is that     Av-Gay et al. do not expressly teach a kit comprising a first and second composition, the use of a phosphate buffer, and that the composition is self-emulsifying and continuous.  However, Scholz et al. disclose a kit (a kit comprising a composition for releasing nitric oxide, Pg. 3; Lina 10-11) comprising: a first composition comprising a hydrophilic composition  (comprising a hydrophobic matrix, Pg. 6; Lines 8-9); and a second composition comprising an active pharmaceutical ingredient (the composition comprising nanoparticles having an exterior surface comprising solid amorphous silica, wherein nitrosothiol-containing groups are attached to the surface, and wherein the nanoparticles are dispersible in an aqueous system; and an activating agent. Pg. 3; Lines 11-14). Scholz further teaches peg glycols of various chain lengths (see last paragraph page 16) from which one would have immediately envisaged the particular PEG glyceride of claim 54.

Scholz et al. disclose a kit wherein the hydrophilic composition has a pH of about 4 to about 8 (aqueous system has pH is preferably less than or equal to about 6 or about 5, Pg. 8; Lines 28-31) and wherein the hydrophilic composition is a hydrogel, optionally a buffered hydrogel (The mixture exited the exposure zone and quartz tube as spherical hydrogel beads. After these beads were washed with distilled water arid placed in a phosphate buffer at pH 7, Pg. 38; Lines 17-23)(limitation of claim 5).  Scholz further teaches that an amphiphilic compound may be included (see page 6, lines 24-25; page 16, lines 27-31).



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of   Av-Gay et al. and Schoenfisch et al. are directed to compositions comprising a nitric oxide-releasing actives. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Av-Gay et al. and Schoenfisch et al. to arrive at a topical pharmaceutical composition comprising a nitric oxide releasing compound is a compound having a diazeniumdiolate functional group at the time the instant invention was filed, with a reasonable expectation of success.   Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a topical pharmaceutical formulation.

  The teachings of     Av-Gay et al. and Scholz et al.  are directed to a topical pharmaceutical composition comprising a nitric oxide-releasing active pharmaceutical ingredient that can be formulated into a kit. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings     Av-Gay et al. and Schultz et al.  to arrive at a topical pharmaceutical composition comprising a phosphate buffer and a kit for storing said composition at the time the instant invention was filed, with a reasonable expectation of success.  Scholz et. al teach that the use of a kit for storing topical pharmaceutical composition comprising a nitric oxide-releasing active using a first and second composition was known at the time the invention was filed Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a kit for storing a topical pharmaceutical composition comprising a nitric oxide-releasing active.
	Moreover, it would have been prima facie obvious to one of ordinary skill in the art to add an amphiphilic compound as taught by Scholz to the formulations of Av-Gay with a reasonable expectation of success.  One would have been motivated to do so to facilitate water-dispersibility of a hydrophobic agent in an aqueous hydrogel thereby forming an emulsion type gel product as generally disclosed by Av-Gay (see Av-Gay page 6, lines 4-5 in particular) and further one meeting the “self-emulsifying” description in instant claim 10 since a product and its properties are inseparable.
 In reference to the composition being self-emulsifying, continuous and having a viscosity of 5,000-100,000 cP, a composition that consists of the same components (i.e. DCD and urine) will possess the same properties and therefore lead to identical, desired results (limitation of claim 11). Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).
With regards to the use of acetic acid and acetate, the use of a buffer comprising acetic acid and acetate would have been obvious.   Scholz et al. disclose a kit wherein the hydrophilic composition has a pH of about 4 to about 8 (aqueous system has pH is preferably less than or equal to about 6 or about 5, Pg. 8; Lines 28-31) and wherein the hydrophilic composition is a hydrogel, optionally a buffered hydrogel (The mixture exited the exposure zone and quartz tube as spherical hydrogel beads. After these beads were washed with distilled water arid placed in a phosphate buffer at pH 7, Pg. 38; Lines 17-23).  The substitution of one known buffer for another buffer in a topical pharmaceutical composition comprising a nitric oxide-releasing compound having a diazeniumdiolate functional group would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Further regarding the quantities of components recited in claim 13, Av-Gay teaches that the compositions disclosed provide NO in a therapeutically acceptable amount i.e. an amount sufficient to achieve the therapeutic purpose for which the composition is intended, further specifying various ranges of micromolar quantities that appear to be overlapping with the instantly recited concentration of NO-releasing silica particles based on functionality (see page 3, lines 14-16).  Accordingly, within the parameters of Av-Gay’s disclosure, one would have been motivated to adjust the concentration of nitric oxide-releasing co-condensed silica particles taught by the secondary references as outlined above in the formulations of Av-Gay with a reasonable expectation of success.  One would have been motivated to do so as routine inquiry in the art and upon Av-Gay’s specific suggestion to adjust this type of functional component.  See Av-Gay’s disclosure through the end of page 3.
As to the amounts of hydrophobic base and amphiphilic composition recited in claims 1 and 57, Scholz teaches that the hydrogels comprise 5-95% water, thereby including an overlapping range of hydrophobic composition presence by deduction.  Moreover, one would have been motivated to adjust the presence of the hydrophobic base in the total composition or total hydrophobic composition/matrix in order to achieve the desired end result stability characteristics.  Furthermore, even though none of the aforementioned references specifies the instantly recited range of amphiphilic compound concentration from 2 to 10% as claimed, as related to the hydrophobic amount addressed above, one also reasonably would have been motivated to adjust the surfactant/amphiphilic compound concentration also and in tandem with the hydrophobic amount in the hydrophobic matrix or total composition in order to achieve the desired stability effects as is routine in the art.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the particular instance at hand, one reasonably would have expected success from optimizing each of these components based on the desired effects of doing so, especially so since the cited references teach each component instantly claimed to be used in a product for the same or substantially the same purpose.

Claim(s) 16, 39, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Av-Gay et al. (WO2011085484A1) in view of Schoenfisch et al. (US 2009/0214618 A1) and of Scholz et al. (WO2009/131931A1) as applied to claims 1, 5-7,10,11,13, 15, 35,38, 40, 41, and 49-57 above, and further in view of US 2012/0134951 (hereafter, “Stasko”).
Av-Gay teaches that the pharmaceutical ingredients employed may include oils for instance (page6, line 5).  Schoenfish further teaches that emulsions in oil or aqueous vehicles alike may be employed (see [0316}).  
Neither of these references specifies mineral oil in particular as an oil or hydrophobic component to be included.  Stasko cures this deficiency.
Stasko teaches topical gels for releasing nitric oxide.  The gels may include additional functional components (see abstract, in particular).  The formulations comprise mineral oil (see [0134]).
Av-Gay, Schoenfish, and Stasko are all directed to nitric oxide releasing topical formulations.  Av-Gay and Schoenfish generally teach that oil components may be included, however Stasko provides motivation for particularly including mineral oil based on Stasko’s teachings of examples combining mineral oil with silica and optionally for instance caprylic or capric triglyceride components (see Stasko claim 8).  One would have been motivated to substitute mineral oil as taught by Stasko for the generally disclosed oil component of Av-Gay and Schoenfish, with a reasonable expectation of success.  One would have been motivated to do so in the absence of Av-Gay and Schoenfish’s direction as to which oil to include and in view of Stasko’s teaching of this as a particular exemplary solvent excipient (see [0086]).


Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on 12/1/2021, with respect to the rejection of claims 1, 5-7,10,11,13,15,16,35,38-41 and 49-56 under 35 USC 103 as being obvious over  Av-Gay et al. (WO2011085484A1) in view of Schoenfisch et al. (US 2009/0214618 A1) and of Scholz et al. (WO2009/131931A1)  have been fully considered but they are not persuasive.   Applicant argues that Av-Gay is directed to hydrogel compositions wherein NO is dissolved in a saline solution to form a nitrite. The release of NO is dependent upon the reversion of the nitrite to NO in the hydrogel.   In the presently claimed compositions, Applicant argues that the nitric oxide is not present in solution but is generated from a co-condensed silica particle comprising a diazeniumdiolate-functional group. In the claimed compositions, Applicant argues that the NO is covalently bound in the diazeniumdiolate functional group and the nitric oxide- releasing compound having a diazeniumdiolate functional group is provided in a hydrophobic composition. Applicant argues that the claimed composition is an admixture that includes both a hydrophilic composition and a hydrophobic composition and each composition may affect the release of NO from the diazeniumdiolate functional group. As such, Applicant argues that not only is the reversion of nitrite to NO in a hydrogel not applicable to the release of NO from a diazeniumdiolate functional group, but the presently claimed compositions are not merely hydrogels as in Av-Gay but admixtures of hydrophobic and hydrophilic compositions.  However, the Examiner  is not persuaded   by Applicant’s arguments.  With regards to the instantly claimed composition being admixtures of hydrophobic and hydrophilic compositions, instant claims 5,6, and 7 disclose that the hydrophilic composition comprises a phosphate buffer; further comprises cellulose or a pharmaceutically acceptable salt thereof, chitosan, an acrylic acid polymer, or any combination thereof; and a polyhydric alcohol.      Av-Gay et al. teach an anti-microbial composition comprising nitric oxide wherein the composition is a gel and the pH of the composition if from about 3 to about 6. The viscosity at 21°C is from about 5 mPa-s to about 100,000 mPa-s wherein the composition is a hydrogel (claims 1-4 of Av-Gay et al.). Av-Gay et al. teach that the compositions may be prepared from solvents which have been exposed to a suitable amount of nitric oxide has been dissolved in a suitable solvent wherein any suitable solvent or mixture of solvents may be used herein. For example, NO is soluble in water and various alcohols such as methanol, ethanol, isopropanol, and the like.  Av-Gay et al. teach that it is believed that the gel compositions will release NO over a period of time providing a 'slow-release' mechanism which delays or controls the anti-microbial/anti-parasitic effect. The gels may be prepared in any suitable manner. For example, the compositions may comprise gelling agents. Numerous gelling agents are known in the art. Examples include, but are not limited to, polyvinylpyrrolidone, copolymers of a vinylpyrrolidone, polyethylene oxide, methacrylamide, N-vinylimidazole, polyvinyl alcohol, (meth) acrylate polymers, agarose, hydroxymethylcelluloses, hydroxyethylcelluloses, hyaluronan, gelatin, glycerine(polyhydric alcohol of the instant claims), silicic acid, natural gums, agar, starches, pectins, alginates, alginic acid, carrageenan, Locust bean gum, and suitable combinations thereof.   The compositions may comprise a variety of optional ingredients such as preservatives, emollients, solvents, humectants, powders, kaolin, starch, gums, silicas, oils, emulsifiers, water, surfactants, preservatives, buffers, waxes, plant extracts, thickeners, activity enhancers; colourants, perfumes, sunscreens, fatty acids, polyols, hydroxy carboxylic acids, keto carboxylic acids, sterols, chelating agents, thickening agents, colourants, and combinations thereof.  One difference between the invention of the instant application and that of Av-Gay et al. is that Av-Gay et al. do not expressly teach a kit comprising a first and second composition, the use of a phosphate buffer, and that the composition is self-emulsifying and continuous. However, Scholz et al. disclose a kit (a kit comprising a composition for releasing nitric oxide, Pg. 3; Lina 10-11) comprising: a first composition comprising a hydrophilic composition  (comprising a hydrophobic matrix, Pg. 6; Lines 8-9); and a second composition comprising an active pharmaceutical ingredient (the composition comprising nanoparticles having an exterior surface comprising solid amorphous silica, wherein nitrosothiol-containing groups are attached to the surface, and wherein the nanoparticles are dispersible in an aqueous system; and an activating agent. Pg. 3; Lines 11-14). Scholz et al. disclose a kit wherein the hydrophilic composition has a pH of about 4 to about 8 (aqueous system has pH is preferably less than or equal to about 6 or about 5, Pg. 8; Lines 28-31) and wherein the hydrophilic composition is a hydrogel, optionally a buffered hydrogel (The mixture exited the exposure zone and quartz tube as spherical hydrogel beads. After these beads were washed with distilled water arid placed in a phosphate buffer at pH 7, Pg. 38; Lines 17-23). The teachings of Av-Gay et al. and Scholz et al. are directed to a topical pharmaceutical composition comprising a nitric oxide-releasing active pharmaceutical ingredient that can be formulated into a kit. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Av-Gay et al. and Schultz et al. to arrive at a topical pharmaceutical composition comprising a phosphate buffer and a kit for storing said composition at the time the instant invention was filed, with a reasonable expectation of success. Scholz et. al teach that the use of a kit for storing topical pharmaceutical composition comprising a nitric oxide-releasing active using a first and second composition was known at the time the invention was filed Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a kit for storing a topical pharmaceutical composition comprising a nitric oxide-releasing active.
Secondly, Applicant argues that Scholz is directed to nitrosothiol-functionalized nanoparticles that are dispersed in an aqueous composition. As such, Applicant argues that Scholz is also directed to a different class of NO donor that has a different chemical structure and a different mechanism for the release of nitric oxide than diazeniumdiolates. Further, Applicant argues that Scholz describes admixtures of two aqueous compositions, not an admixture of a hydrophobic composition with a hydrogel.   In reply, the Examiner is not persuaded by Applicant’s arguments. With regards to the nitric oxide-releasing compound comprises a NO-releasing co-condensed silica particle, the secondary teaching of  Schoenfisch et al. was joined.  Schoenfisch et al. teach that in some embodiments, the core of the particle is a co-condensed silica network synthesized from the condensation of a silane mixture comprising an alkoxysilane and an aminoalkoxysilane ([0068]) and that  in some embodiments, the NO donor is selected from the group consisting of a diazeniumdiolate, a nitrosamine, a hydroxylamine, a nitrosothiol, a hydroxylamine, and a hydroxyurea ([0064], [0230], and claim 33).   In addition, Schoenfisch et al. teach  a pharmaceutical formulation wherein the formulation is selected from the group consisting of an oral formulation, an intravenous formulation, and a topical formulation (claims 62 and 63 of Schoenfisch et al).  The secondary teaching of Scholz et al. was joined to show that the use of  a kit comprising a first and second composition, the use of a phosphate buffer, and that the composition is self-emulsifying and continuous at the time of filing the instant application.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/           Primary Examiner, Art Unit 1617